Citation Nr: 1221455	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the Veteran's claim on the merits.  However, the Board observes that the Veteran's claim for a lumbar spine disorder was previously denied in a November 2002 rating decision and the Veteran did not perfect an appeal of this issue.

Notwithstanding the RO's December 2007 decision to adjudicate on the merits the previously disallowed claim of service connection for a lumbar spine disorder, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).


FINDINGS OF FACT

1.	A November 2002 rating decision denied the Veteran's claim of service connection for a lumbar spine disorder as the evidence of record indicated that the disability was not related to service and was not aggravated by a service-connected disability.  The Veteran did not perfect an appeal of this decision.

2.	Evidence received since the RO's November 2002 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

3.	There is competent and credible medical evidence establishing that the Veteran's lumbar spine disc disease is shown to have been caused by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.	The November 2002 RO rating decision which denied the Veteran's claim for service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.	Evidence received since the RO's November 2002 rating decision is new and material and the Veteran's claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.	A lumbar spine disorder, lumbar spine disc disease, was proximately caused by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



New and Material Evidence

The Veteran contends that he has a lumbar spine disorder as a result of his service-connected right knee disability.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In November 2002, the RO denied the Veteran's claim for service connection for a lumbar spine disorder.  The RO denied the claim based on the lack of evidence linking the current back disability to service or to the service-connected right knee disability. he RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the November 2002 rating decision includes VA treatment records, private treatment records, and statements by the Veteran.  Significantly, there are two private medical opinions from April and June 2008 which both opine that the Veteran's lumbar spine disorder is related to his service-connected right knee disability.  

The Board concludes the two private medical opinions are new and material evidence to reopen the claim.  They were not previously of record at the time of the November 2002 rating decision.  They are not cumulative of prior records because they provide information pertaining to the etiology of the Veteran's lumbar spine disorder.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As noted, the Veteran contends that he has a lumbar spine disorder as a result of his service-connected right knee disability.  


The Veteran was afforded a VA examination in October 2007 for his lumbar spine disorder.  At this examination the Veteran reported that he had developed low back pain, which had worsened over the past year.  He also reported pain which was an 8/10 in severity.  The examiner reviewed an x-ray and diagnosed the Veteran with degenerative disc disease at L4-5 and L5-S1 levels.  Ultimately the examiner opined that the Veteran's lumbar spine disorder was not caused or aggravated by the Veteran's right knee disability.  Her rationale was that the Veteran's alteration of gait was due to his right knee disability, but that it did not cause his degenerative disc disease as this was more likely related to age.  

In  a November 2007 treatment note, a private examiner indicated that the Veteran had injured his knee in 1987 and had undergone surgery in 1992.  It was also noted that he had low back pain, which started at least 5 years earlier.  It was opined that it was most likely that the back pain was secondary to the veteran's knee surgery due to the fact that the Veteran had continually limped for so many years.  It was noted that the Veteran had low back pain which was on the right side which radiated into his right buttock and leg. 

In a January 2008 (presumably misdated as January 2007) private treatment record the examiner (a neurologist) noted that the Veteran suffered from disc herniation at L4-5 and L5-S1.  It was noted that the Veteran had low back pain which was believed to be secondary to a right knee injury.  It was noted that he had limped for many years.  The examiner opined that the Veteran's low back and right leg pain and gait disturbances were from his right knee dysfunction.  

A statement from the Veteran's private chiropractor in April 2008 also opined that the Veteran's right knee disability caused an alteration of his body mechanics, which in turn aggravated his lumbar spine.  It was noted that the Veteran suffered from limitation of flexion and extension in his lumbar spine.  It was also noted that his pelvis had rotated. 

The January 2008 examiner provided an opinion in June 2008 reiterating that she believed the Veteran's lumbar spine disorder and disc herniation was related to his right knee disability.  The physician's rationale was that the Veteran has favored his right knee which has caused a disturbance in his gait, which then lead to his lumbar spine disorder.  

At the very least, the Board finds the evidence is in relative equipoise.  The October 2007 VA examiner stated that the Veteran's lumbar spine disorder was not related to his right knee disability and she attributed the degenerative changes to normal aging.  However, the Veteran has: 1) provided private medical opinions from his treating neurologist which are to the effect that the Veteran's service-connected right knee disability caused a gait disturbance which caused a low back disability and 2) provided a private opinion from a chiropractor which indicates that the Veteran's lumbar spine disorder, to include disc herniation at the L4-5 and L-5 to S-1, was aggravated by his service-connected right knee disability.  See e.g., April and June 2008 opinions.  In sum, the private opinions are all to the effect that the Veteran's service-connected right knee disability caused or aggravated his low back disability, whereas the Veteran's VA examination opinion discounts a relationship to his service-connected disability.  Given the throughnees of the private opinions, the Board will resolve all reasonable doubt in favor of the Veteran, the criteria for a grant of secondary service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disorder is reopened.


Entitlement to secondary service connection for a lumbar spine disorder, diagnosed as lumbar disc disease, is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


